R




                                                                                        --~---
                                                                                       Fi~..~t?
         1                                                                          .S. Dt ~~

         2
                                                                                  JAN ~ ~-' 2019
         3
                                                                          Gf=NTRAi_ D
         4                                                                EASTEF2N D

         5
         6                          ITNITED STATES DISTRICT COURT
         7                         CENTRAL DISTRICT OF CALIFORNIA
         8
             ~ Ul~iITED STATES OF AMERICA,
      9
     l0                                   Plaintiff,       CASE NO. S~/9/~ ~,3Z-~ cr~'~
     11                            v.
     12                              .                      ORDER OF DETENTION
               (~I~~~" V ~rC~rY~o,~~s
     13
     14                                   Defendant.
     15'
     16                                                     I.
    17            A.() On motion ofthe Government in a case allegedly involving:
    18                 1. O    a crime ofviolence.
    19                2.() an offense with maximum sentence of life imprisonment or death.
    20 i              3.() a narcotics or controlled substance offense with;maximum senten
                                                                                           ce
    21                         often or more years.
    22                4.()     any felony -where the defendant has been convicted oftwo or more
    23                         prior offenses described above.
    24                5.() any felony that is not otherwise a crime of violence
                                                                                that involv                es a
    25                         minor victim, or possession or use ofa firearm or destructive
                                                                                         device
    26                         or any other dangerous weapon, or a failure to register under
                                                                                             18
    27                         U.S.0 § 2250.
    28           B.(~       On motion by the Government /()on Court's ov~!n
                                                                                             motion, i.n a case
                                    ORDER OFDETENTION AFTER HEARING(18 U.S.C.§3142(1))
             CR-94(06/07)
                                                                                                       Page i of4 ,
     1                    allegedly involving:
     2          (~ O the further allegation by the Government of:
     3              1.(      a serious risk that the defendant will flee.
     4              2.() a serious risk that the defendant will:
     5                 a.()obstruct or attempt to obstructjustice.
  6                    b. Othreaten, injure, or intimidate a prospective witness or juror or '~
  7                          attempt to do so.
  8          C. The Government()is/( is not entitled to a rebuttable presumption that no
  9             condition or combination ofconditions wi11 reasonably assure the defendant's
 10                 appearance as required and the safety ofany person or the community.
 11
 12'                                                     I~
 13 I~       A.(~ The Court finds that no condition or combination of condi
                                                                            tions will
 14,              r onably assure:
 15                 1.(     the appearance ofthe defendant as required.
16                   (~ and/or
17              2:(.        the safety of any person or the community.
18          B.() The Court finds that the defendant has not
                                                                 rebutted by suf#icient
19               evidence to the contrary the presumption provided by statut
                                                                             e.
20
21
22          The Court has considered:
23         A.the nature and circumstances ofthe offenses)charged,
                                                                       including whether the
24            offense is a crime ofviolence,aFederal crime ofterroris
                                                                        m,or involves aminor
25            victim or a controlled substance, firearm, explosive, or
                                                                       destructive device;
26         B. the weight ofevidence against the defendant;
27         C. the history and characteristics ofthe defendant; and
28         D. the nature and seriousness ofthe danger to any
                                                                        person or to the community.

      I                          ORDER OF DETENTION AFTER HEARING(IS U.S.C.§3142(1)
                                                                                   )
      ~ CR94(06/0
                                                                                             Page 2 of4
         1                                                  N.
                                                                                                               ~
        2        The Court also has considered all the evidence adduce
                                                                                    d at the heaxing and the
        3       arguments and/or statements of counsel, and
                                                            the Pretrial Services
        4       Reportlrecommendation.
        5
        6
                                                            V.
        7       The Court bass the foregoing findings)on the
                                                                        following:
        8     A.(~
              ~ ~ Asto flight risk:                      ~ <
        9
                                                    ~~
   10
   11             ~ ~,~.,.~..~ ~...C1.~~_

   12
   13
   14 I,
   15 Ii
  16 i,        B.
                (~ As to danger:
                                               '~
  17~                                               s,



  18
  19'
 24 ,I
 21 '
 22
 23
24
                                                          VI.
25           A.() The Court finds that a
                                         serious risk exis           ts that the defendant will:
26                      1.()obstruct or attempt to obs
                                                       truct justice.
27 '~                  2.()attempt to/( )threaten, inj
                                                       ure or intimidate a witness orjur
28 I~                                                                                    or.

                         •         ORDER OFDETENTION AFTER HEA
                                                               RING{i8 US.C.§3142(1))
         CR94(06/07)
                                                                                                  Page 3 of4
     11       B. The Court bases the foregoing findings)on the following:
     2

     3

     4

     5
     6
     7
     8

  9      I                                               VII.
 10

 11           A.IT IS Z'I~REFORE ORDERED that the defendant be detained prior
                                                                                                  to trial.
 12           B. IT IS FURTHER ORDERED that the defendant be committe
                                                                                          d to the custody
 13              ofthe Attorney General for confinement in a corrections facil
                                                                               ity           separate, to
 14              the extent practicable,from persons awaiting or serving sent
                                                                                         ences or being
 15              held in custody pending appeal.
 16          C. IT IS FUR1~R ORDERED that the defendant be affo
                                                                rded                     reasonable
17               opportunity for private consultation with counsel.
I8           D.IT IS FURTHER ORDERED that, on order of a Cour
                                                              t                     ofthe United States
19               or on request of any attorney for the Government,the
                                                                                  person in charge ofthe
20               corrections facility in which the defendant is conf
                                                                            ined deliver the defendant
21               to a United States marshal for the purpose ofan appe
                                                                                arance in connection
22               with a court proceeding.
23
24
25
26       DATED: s ~~ 1
                                                                     '~~``
                                                                         J`"
27                                                   S S
                                                     I3NITED STATES MAGISTRATE JUDGE
28

                                ORDER OIL'DETENTION AFTER HEARING(18 U.S.C. §3142(1))
         CR-94(06~~
                                                                                                  Page4 of4
